THE INVESTMENT COMPANY OF AMERICA Certificate of Designation Pursuant to Section of the General Corporation Law of the State of Delaware Certificate of Designation Reduction of number of shares of Series R-3 Alternative Common Stock and Designation of Series R-6 Alternative Common Stock We, Paul F. Roye and Vincent P. Corti, being, respectively, a Vice President and the Secretary of The Investment Company of America, a corporation organized and existing under the General Corporation Law of Delaware (the “Corporation”), do hereby certify: FIRST:That, pursuant to authority expressly vested in the Board of Directors of the Corporation by provisions of its Certificate of Incorporation, the Board of Directors has duly adopted the following resolutions: WHEREAS, the Corporation’s Certificate of Incorporation authorizes the issuance of Common shares of capital stock (“Common Stock”) and Alternative Common shares of capital stock (“Alternative Common Stock”); and WHEREAS, the Board of Directors previously adopted a resolution designating three hundred million (300,000,000) shares of Alternative Common Stock of the Corporation as Series R-3 Alternative Common Stock, par value $0.001 per share (hereinafter, “Series R-3 Stock”), and has further determined that it is desirable to decrease the number of shares previously designated as Series R-3 Stock to one hundred fifty million (150,000,000) shares, in accordance with Section 15(g) of the General Corporation Law of the State of Delaware; and WHEREAS, the Board of Directors has determined that it is desirable for the Corporation to also authorize the issuance of an additional series of Alternative Common Stock; RESOLVED, that this Board of Directors reduces the number of shares of Alternative Common Stock designated as Series R-3 Stock to one hundred fifty million (150,000,000) shares (without making any other changes with respect to voting and other rights, limitations, terms and conditions, etc. of said Series R-3 Stock); and FURTHER RESOLVED, that this Board of Directors, pursuant to authority expressly vested in it by the provisions of the Certificate of Incorporation of the Corporation, authorizes the issuance of an additional series of Alternative Common Stock of the Corporation and fixes the voting powers, designation, preferences and relative, participating, optional, conversion or other special rights, and qualifications, limitations or restrictions thereof, limitations as to dividends, or terms or conditions of redemptions, as follows: (1)Designation and Number of Shares.One hundred fifty million (150,000,000) shares of Alternative Common Stock of the Corporation designated as Series R-6, par value $0.001 per share, hereinafter referred to as “Series R-6 Stock”; (2)Voting and Other Rights; Limitations, Terms and Conditions, etc. Except to the extent provided otherwise by the Certificate of Incorporation of the Corporation, the shares of Common Stock, par value $0.001 per share, of the Corporation, the shares of Series B, Series C, Series F-1, Series F-2, Series 529-A, Series 529-B, Series 529-C, Series 529-E, Series 529-F-1, Series R-1, Series R-2,
